Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2021 has been entered.
Status of the Application
Claims 1-2, 4-13, 27-28 and 30-39 are currently pending in this case and have been examined and addressed below.  This communication is a Non-Final Rejection in response to the Amendment to the Claims and Remarks filed on 03/16/2021.
Claims 1, 12-13, 27 and 38-39 have been amended.
Claims 3, 14-22, 29 are cancelled and not considered at this time.
Claims 23-26 remain withdrawn and are not considered at this time.
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 and 27-39 are rejected because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-2, 4-13 fall within the statutory category of a process. Claims 27-28 and 30-39 fall within the statutory category of a system.  Claims 1-2, 4-13 and 27-28, 30-39 are directed to certain methods of organizing human activity including managing personal behavior or interactions between people including following rules or instructions.  
As per Claims 1 and 27, the limitation of running a continuous glucose monitoring app, as drafted, is a step executed by a system that, under its broadest reasonable interpretation, covers managing interactions between people or a person and a machine but for the recitation of generic computer components.  That is, other than reciting “on a first device,” nothing in the claim elements precludes the step from being a function which is an interaction between a person and a machine.  For example, but for the “on a first device” language, running a continuous glucose monitoring app in the context of this claim encompasses the user interacting with a machine in any fashion to manipulate the software. Similarly, the limitation of authenticating received data and after authenticating the data, using received data in combination with sensor data to generate the bolus calculation, as drafted, under its broadest reasonable interpretation, covers a method of organizing human activity which includes the user using the obtained information to manage interactions by following rules or instructions to October 2019 Update on Subject Matter Eligibility, the sub-groupings of certain methods of organizing human activity encompass activity of a single person and activity that involves multiple people, and additionally certain activity between a person and a computer may fall within the certain methods of organizing human activity grouping. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people including following rules or instructions, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Behavior” grouping 
This judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, the claims recite the additional elements – receiving data in the CGM app from another app.  This limitation is mere data gathering which has been found to be insignificant extra-solution activity, see MPEP 2106.05(g).  The claims also include the CGM app on a first device in communications with a CGM sensor which transmits data to the first device which is mere instructions to apply the exception because transmitting data from a sensor to a first device is recited as an idea of a solution such as examples found by the court to be mere instructions to apply the exception such as wireless delivery of out-of-region broadcasting content to a cellular telephone via a network without any details of how the delivery is accomplished, Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 1262-63, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016), as per MPEP 2106.05(f)(1).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989) as per MPEP 2106.05(g). As the additional elements are well-understood, routine and conventional functionalities in the art, the claims do not amount to significantly more than the abstract idea and are not patent eligible.
Dependent claims 2, 4-13, 28 and 30-39 add additional limitations, for example Claims 7, 33 and 8, 34 include controlling the medical device and controlling the medicament delivery which are also certain methods of organizing human activity including managing interactions such as following rules or instructions.  The claims are recited at a high level of generality and under its broadest reasonable interpretation, the controlling step can include any interaction between a person and the medical device, as controlling can be any action by the person to manage the activity.  Claims 2, 4-6, 9-13, 28, 30-32 and 35-39, include limitations which further specify or limit the elements of the independent claim, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claim.
The dependent claims do not include any additional elements that have not been previously addressed in the independent claims and thus do not provide an inventive concept by reciting significantly more than the abstract idea.  Therefore, when taken individually or as 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 7-8, 10-11, 27-28, 30-31, 33-34 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Estes et al. (US 2016/0038675 A1), hereinafter referred to as Estes 38675, in view of Estes (US 2015/0151050 A1), hereinafter referred to as Estes 151050, in view of Mensinger et al. (US 2016/0232322 A1), hereinafter referred to as Mensinger, further in view of Valdes et al. (US 2013/0268764 A1), hereinafter referred to as Valdes.
As per Claims 1 and 27, Estes 38675 discloses a system comprising a memory comprising executable instructions; and a processor in data communication with the memory and configured to execute a method for continuous analyte monitoring ([0030] memory that stores computer-readable instructions for execution by a processor, [0007] where system includes glucose monitoring), configured for interoperability with one or more third-party applications ([0087]), comprising:
running a continuous glucose monitoring (CGM) app on a first device ([0036] first device is a mobile device with a controller which includes a dosage calculator application, see Fig. 1), the CGM app in communications with a CGM sensor through sensor electronics (see Fig. 1 the mobile device is wirelessly connected to the glucose monitoring device and/or blood glucose test strip reader which both monitor the glucose of the user/patient), the sensor electronics coupled to the sensor and transmitting data to the first device ([0042] the glucose monitoring device (CGM) transmits data through wireless communication to the mobile device).
However, Estes 38675 may not explicitly recite the following which is disclosed by Estes 151050: 

c. using the received data in combination with sensor data to generate the bolus calculation ([0076-0077] present information related to the received data from image or voice recognition regarding food to be consumed to user for confirmation, if the user confirms the task with an input/response then the bolus is communicating to the pump device for dispensing, [0046] where the information used for the bolus calculation including the bagel and orange juice is included in the confirmation request to the user, also see Fig. 1 which shows the app receives data, processes the data and authenticates the data through user confirmation on the device with user input before using the data for bolus), and provide the bolus calculation to the user for viewing ([0037] bolus value recommendation is displayed to the user on the display 
However, Estes and Estes may not explicitly disclose the following which is taught by Mensinger:  prior to using the received data, authenticating the received data, , wherein authenticating the received data comprises determining whether the other app of the one or more third party applications is a trusted app (see Fig. 14 where data is obtained from an application and verified, [0147] providing data to a dedicated application, i.e. first app, from a third-party application, i.e. another app, based on verification of the data and source (third party app) are trustworthy, [0150] dedicated application receives data from third party application, [0152] dedicated application verifies the data obtained from the third party application to determine the source is authorized, i.e. trusted, if approved, then the data is obtained for use by the dedicated application, [0153] if third party application is not approved then the data is not used as prompt is sent to user to enter data manually, [0156] verified data sent to continuous glucose sensor unit, i.e. CGM app; see Claim 15 fist application which processes glucose data received from continuous glucose sensor device receives data from a third-party application, where the data is authenticated) and if the authentication is successful, using the received data in combination with the sensor data and provide the combined data to 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of authenticating data received from another app as coming from a trusted application from Mensinger with the known method and system of continuous analyte monitoring for providing a bolus calculation from the Estes references in order to ensure there is not a risk of the medical data being compromised such that incorrect recommendations can be avoided and patient confidentiality can be maintained (Mensinger [0006]).
However, Estes, Estes and Mensinger may not explicitly disclose the following which is taught by Valdes:  
comparing a timestamp on the received data to a timestamp on sensor data, or comparing a timestamp on the received data to a time of receiving the received data according to a clock on the first device ([0043-0045] data event data includes a timestamp which is verified by the authenticator (part of the authentication system on the first device) by comparing the timestamp to another time value which can be from a clock included in the authentication system, i.e. first device, [0055] data event is received by the authentication system, i.e. received data, [0058] where the clock is included in the authentication system, i.e. first device which is running the app, see also [0009], [0013] instructions to compare timestamp 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of comparing a timestamp associated with received data to a time on a clock of the current device from Valdes with the known system of authenticating the received data is from a trusted application from Estes, Estes and Mensinger in order to verify that data event data has not been tampered with or otherwise altered to ensure accuracy and timeliness of data (Valdes [0008]).
As per Claims 2 and 28, Estes 38675, Estes 151050, Mensinger and Valdes discloses the method and system of claims 1 and 27.  Estes 38675 also discloses the first device is a smart phone or a dedicated continuous glucose monitor ([0005]/[0007] the dosage calculator application is run on a smartphone device to determine bolus dosage).
As per Claims 4 and 30, Estes 38675, Estes 151050, Mensinger and Valdes discloses the method and system of claims 1 and 27.  Estes 38675 also discloses the other app is running on a second device (see Fig. 1 where the infusion pump includes a controller, [0029-0030] controller generates control signals and includes computer-readable instructions for execution by a processor which executes logical operations).
As per Claims 5 and 31, Estes 38675, Estes 151050, Mensinger and Valdes discloses the method and system of claims 4 and 30.  Estes 38675 also discloses the second device is a medicament delivery device including a pump or pen (see Fig. 1 where device 2 is an infusion pump, [0028] device 1 is mobile device and device 2 is an infusion pump assembly, where the 
As per Claims 7 and 33, Estes 38675, Estes 151050, Mensinger and Valdes discloses the method and system of claims 4 and 30.  Estes 38675 also discloses the second device is a medical device, and further comprising controlling the medical device at least in part with data from the bolus calculation (see Fig. 1 where device 2 is an infusion pump, [0028] device 1 is mobile device and device 2 is an infusion pump assembly, where the infusion pump is for dispensing dosages of medicine to be infused into the tissue of an individual, [0029] the pump dispensing is controlled by the suggested bolus calculated from the mobile device, see Fig. 7).
As per Claims 8 and 34, Estes 38675, Estes 151050, Mensinger and Valdes discloses the method and system of claims 7 and 33.  Estes 38675 also discloses the medical device is a medicament delivery device, and further comprising controlling medicament delivery of the medicament delivery device at least in part with data from the bolus calculation (see Fig. 1 where device 2 is an infusion pump, [0028] device 1 is mobile device and device 2 is an infusion pump assembly, where the infusion pump is for dispensing dosages of medicine to be infused into the tissue of an individual, [0029] the pump dispensing is controlled by the suggested bolus calculated from the mobile device, see Fig. 7).
As per Claims 10 and 36, Estes 38675, Estes 151050, Mensinger and Valdes discloses the method and system of claims 1 and 27.  Estes 151050 also discloses the received data includes exercise data or meal data or population data from a database ([0004] photo of meal is provided as food intake data input to system for determining tasks/bolus amount, [0023] food intake data is received by the system via manual input or voice input to be used to determine 
As per Claims 11 and 37, Estes 38675, Estes 151050, Mensinger and Valdes discloses the method and system of claims 1 and 27. Estes 151050 also discloses prior to using the received data, displaying the received data for confirmation by a user on a user interface of the first device, and upon successful confirmation, using the received data in the bolus calculation (see Fig. 1, Steps D-E where the received data is presented to user for confirmation on the control device for confirmation, Fig. 2 the received data is presented to the user for confirmation and upon receipt of user input of confirmation, the pump controller is sent bolus data; [0038]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of authenticating received data prior to using it to calculate a bolus calculation for a patient from Estes 15050 with the system of monitoring a patient’s glucose and calculating a suggested bolus from Estes 38675 in order to reduce or increase the amount of planned dispensation of insulin for a diabetic in response to activity or food intake (Estes 151050 [0003]).
Claims 6 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Estes 38675 (US 2016/0038675 A1), in view of Estes 151050 (US 2015/0151050 A1), in view of .
As per Claims 6 and 32, Estes 38675, Estes 151050, Mensinger and Valdes discloses the method and system of claims 4 and 30.  However, Estes 38675, Estes 151050, Mensinger and Valdes may not explicitly disclose the following which is disclosed by Stivoric: the second device is a wearable fitness sensor ([0063] wearable device for collecting sensed data such as physical activity, [0068] wearable sensor is included as a band, etc. to collect sensed data, also see [0102], [0161] wearable device monitors fitness, [0189] transmit from device, i.e. wearable sensor, to other applications including glucose monitors and third party servers, etc.).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of collect sensor data from a wearable fitness sensor from Stivoric with the system of collecting sensor data for monitoring a patient’s glucose and calculating a suggested bolus from Estes 38675 in order to reduce the costs of collecting data and improve data integration (Stivoric [0006]).

Claims 9, 13, 35 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Estes 38675 (US 2016/0038675 A1), in view of Estes 151050 (US 2015/0151050 A1), in view of Mensinger (US 2016/0232322 A1), in view of Valdes et al. (US 2013/0268764 A1), further in view of Birtwhistle et al. (US 2014/0325065 A1), hereinafter referred to as Birtwhistle.
As per Claims 9 and 35, Estes 38675, Estes 151050, Mensinger and Valdes discloses the method and system of claims 1 and 27.  However, Estes, Estes, Mensinger and Valdes may not explicitly disclose the following which is disclosed by Birtwhistle: comparing a certificate 
As per Claims 13 and 39.
Claims 12 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Estes 38675 (US 2016/0038675 A1), in view of Estes 151050 (US 2015/0151050 A1), in view of Mensinger (US 2016/0232322 A1), in view of Valdes (US 2013/0268764 A1), further in view of Matos (US 2010/0268304 A1), hereinafter referred to as Matos.
As per Claims 12 and 38, Estes 38675, Estes 151050, Mensinger and Valdes discloses the method and system of claims 1 and 27.  Estes 151050 also discloses the CGM app includes bolus calculator functionality, and where the other app is running on a medicament delivery device incorporating bolus calculator functionality, and further comprising using the bolus calculator functionality the other app incorporating bolus calculator functionality ([0088] the control device can be included with the pump device which is the medicament delivery device, where the functionality of the control device which includes the bolus calculator capability is performed at the other app on the delivery device). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of authenticating received data prior to using it to calculate a bolus calculation for a patient from Estes 15050 with the system of monitoring a patient’s glucose and calculating a suggested bolus from Estes 38675 in order to reduce or increase the amount of planned dispensation of insulin for a diabetic in response to activity or food intake (Estes 151050 [0003]).
However, Estes 38675, Estes 151050, Mensinger and Valdes may not explicitly disclose the following which is disclosed by Matos:  comprising automatically disabling the bolus calculator functionality in the CGM app ([0257/0267] where the system determines blood sugar; see Fig. 27A/27C where the IMD and patient device are the two entities and the highest .
Response to Arguments
Applicant’s arguments, see Pages 8-11, “Claim Rejections - 35 U.S.C. §101”, filed 09/28/2020 with respect to claims 1-13 have been fully considered but they are not persuasive.  
Applicant argues that the present claims recite features that do not fall into the groupings of abstract ideas identified by the Office Guidelines.  Examiner respectfully disagrees.  As explained in the rejection above, the steps of running a CGM app, authenticating received data by determining whether the other app is a trusted app and comparing a timestamp to a current time on a clock, generating a bolus calculation, and providing the bolus calculation to a user are features which involve personal interactions and managing relationships such as the trust between a user and the source of the received data, as well as following rules or instructions for comparing the timestamp to a clock value and generating a bolus calculation.  The user follows the rules or instructions to determine whether the comparison of timestamp to clock value results in authentication of the data which is managing the relationship between 
Applicant argues that the present claims include features which integrate the abstract idea into a practical application.  Specifically, Applicant argues that integrates the claims into the practical application of providing ways in which users and healthcare professionals may securely communicate.  However, Applicant does not specify what limitations of the claims provide for an integration into a practical application.  The claim elements which are additional elements include receiving data in the CGM app from another app through an API which, as per the rejection above, amounts to mere data gathering which is insignificant extra-solution activity.  The authentication of a data source is directed to the abstract idea, as discussed above, and therefore, does not integrate the abstract idea into a practical application.  The claims do not include limitations which provide an improvement to functioning of a computer or to another technical field, apply or use the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, apply the exception with or by use of a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or just the exception in some other meaningful way. Therefore, the claims do not integrate the abstract idea into a practical application and recite an abstract idea.
Applicant argues that the present claims amount to significantly more than the abstract idea because the claims provide a computerized platform where users and healthcare 
Applicant’s arguments, see Pages 10-12, “Claim Rejections under 35 U.S.C. §103”, filed 03/16/2021 with respect to claims 1-2, 4-5, 7-8, 10-11, 27-28, 30-31, 33-34 and 36-37 have been fully considered, and they are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Estes 38675, Estes 151050, Mensinger and Valdes.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (US 2014/0181959 A1) teaches authenticating data by verifying a timestamp associated with biometric data which is received to assure the input is a true biometric sample by determining the timestamp is within a predetermined time of the current time, i.e. comparing to a clock value.  See at least [0013].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369.  The examiner can normally be reached on Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVANGELINE BARR/Primary Examiner, Art Unit 3626